   Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

RUSTY PELSIA                                             CIVIL ACTION

VERSUS                                                   NO. 19-12295

SUPREME OFFSHORE                                         SECTION: “B”(1)
SERVICES, INC., ET AL.
                          ORDER AND REASONS

          Before the court are several motions including third-

party defendant Expro America, LLC’s motion to compel

arbitration (Rec. Doc. 36), defendant and third-party plaintiff

Oceaneering International, Inc.’s motion for summary judgment

against Expro America, LLC (Rec. Doc. 39), defendant and third-

party plaintiff Supreme Service and Specialty Company, Inc.’s

motion for summary judgment against Expro America, LLC (Rec.

Doc. 46), and Oceaneering International, Inc.’s motion for

summary judgment against plaintiff Rusty Pelsia (Rec. Doc. 79).

     For the reasons discussed below, IT IS ORDERED that Expro

America, LLC’s motion to compel arbitration (Rec. Doc. 36) is

GRANTED. Third-party plaintiffs Oceaneering International, Inc.

and Supreme Service and Specialty Company, Inc. are hereby

compelled to arbitrate their claims against third-party

defendant Expro Americas, LLC for defense and indemnification.

     IT IS FURTHER ORDERED that the third-party complaints

against Expro Americas, LLC (Rec. Docs. 26, 28) are hereby

DISMISSED WITHOUT PREJUDICE.


                                   1
     Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 2 of 12



      IT IS FURTHER ORDERED that both motions for summary

judgment against third-party defendant Expro Americas, LLC (Rec.

Docs. 39, 46) are DISMISSED AS MOOT.

      IT IS FURTHER ORDERED that the motion for summary judgment

against plaintiff Rusty Pelsia (Rec. Doc. 79) is GRANTED.

I.    FACTS AND PROCEDURAL HISTORY

      Chevron U.S.A. Inc., a nonparty to this lawsuit, engaged in

service contracts with third-party defendant Expro Americas, LLC

(“Expro”), defendant and third-party plaintiff Oceaneering

International, Inc. (“Oceaneering”), and defendant and third-

party plaintiff Supreme Service & Specialty Company, Inc.

(“Supreme”) for offshore work in the Gulf of Mexico. (Rec. Docs.

4 at 2, 26 at 2, 28 at 2). Chevron contracted with Expro in

December 2009 to conduct well maintenance on one of their wells

off the coast of Louisiana. 1 (Rec. Docs. 4 at 2, 26 at 3, 28 at

3). Chevron contracted with Supreme in June 2016 to also conduct

well maintenance. 2 (Rec. Docs. 4 at 2, 26 at 3, 28 at 3). Then,

in October 2017, Chevron contracted with Oceaneering to provide

the M/V CADE CANDIES and its crew to serve as a tooling station

and to facilitate the transport and housing of equipment, tools,

supplies, and personnel necessary for operation through a time




1 Master Well Services Contract No. C705669. See Rec. Doc. 36-2
2 Master Contractor Services and Equipment Lease Contract No. CW1456049. See
Rec. Doc. 36-4.

                                      2
     Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 3 of 12



charter with Otto Candies, LLC. 3 (Rec. Docs. 4 at 2, 26 at 3, 28

at 3).

      Expro employed plaintiff Rusty Pelsia as a high-pressure

choke technician. (Rec. Doc. 4 at 2). He was aboard the M/V CADE

CANDIES in September 2018 when he sustained injuries lifting and

passing a 1502 2” Chiksan iron to a Supreme employee above the

deck. (Rec. Doc. 4 at 3). A Chicksan iron is a common oilfield

tool used to connect various pieces of pipe.



    PICTURED RIGHT. A similar
    Chiksan (gray, u-shaped) that
    Pelsia lifted while aboard the
    M/V CADE CANDIES. Rec. Doc.
    79-1 at 2. The 1502 2”
    Chicksan iron weighs
    approximately 52 pounds. Id.




Plaintiff alleges that a Supreme employee requested his help,

but the deck was “cluttered and insufficient space was available

to move” and when he lifted the tool above his shoulders, the

tool shifted, injuring his neck and left arm (Rec. Doc. 4 at 3).

      Plaintiff brought the instant suit in August 2019. In May

2020, Oceaneering and Supreme tendered its defense to and

demanded indemnity from Expro under the Chevron-Expro contract’s




3 International Master Agreement No. IMA/132A. See Rec. Doc. 36-3. Otto
Candies, LLC was previously dismissed from this case.

                                      3
    Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 4 of 12



mutual release and indemnity provision. (Rec. Docs. 26 at 5, 28

at 5).    The pertinent contract provision states that the

      Contractor defends and indemnifies each member of each
      Released Contractor Group 4 from Claims in respect of any
      Claims for injury to or death of any employees or personnel
      of a member of a Contractor Group where the injury or death
      arises out of this Contract and the Released Contractor’s
      contract referred to in Section 12.1.

Master Well Services Contract No. C705669, § 12.3. (Rec. Doc.

36-2 at 35). After Expro refused to accept the tender of defense

and refused to indemnify Oceaneering and Supreme, they each

filed third-party complaints against Expro in August 2020

demanding defense, indemnity, and attorneys’ fees and costs.

(Rec. Docs. 26, 28). However, the contract that gives rise to

Oceaneering and Supreme’s complaint also contains an arbitration

clause:

      …the Dispute shall be finally settled by binding
      arbitration and either Party may initiate such arbitration
      by giving notice to the other Party.

Master Well Services Contract No. C705669, § 18.5. (Rec. Doc.

36-2 at 43). The single issue at the center of Expro’s motion to

compel and Supreme and Oceaneering’s motions for summary

judgment against Expro is whether the indemnifying provision of




4 “Released Contractor” means a contractor (other than Expro) that has entered

into a contract with Chevron that includes, or is supplemented by a separate
agreement that includes, release, defense and indemnity provisions that are
substantially similar to those set out in Section 12 of the Chevron-Expro
contract. Rec. Doc. 36-2 at 35.

                                      4
      Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 5 of 12



the Chevron-Expro contract is subject to the contract’s

arbitration clause.

II.    LAW AND ANALYSIS

          a. The motion to compel arbitration

       Under the Federal Arbitration Act, courts are limited to

determinations regarding whether a valid agreement to arbitrate

exists and the scope and enforcement of the agreement, including

the    arbitrability     of   given    underlying    disputes    under      the

agreement. Gulf Guar. Life Ins. Co. v. Connecticut General Life

Ins. Co., 304 F.3d 476 (5th Cir. 2002). “The FAA expresses a strong

national policy favoring arbitration of disputes, and all doubts

concerning the arbitrability of claims should be resolved in favor

of arbitration.” Washington Mut. Finance Group LLC. v. Bailey, 364

F.3d 260, 263 (5th Cir. 2004) (quoting Primerica Life Ins. Co. v.

Brown, 304 F.3d 469, 471 (5th Cir. 2002)). Courts conduct a two-

step inquiry to determine whether parties should be compelled to

arbitrate. Id. First, the court must determine whether the parties

agreed to arbitrate the dispute. If so, then the court must

consider whether any federal statute or policy renders the claims

nonarbitrable. Id.

       There are two considerations in determining whether parties

agreed to arbitrate: (1) whether there is a valid agreement to

arbitrate between the parties; and (2) whether the dispute in

question falls within the scope of that arbitration. JP Morgan

                                      5
      Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 6 of 12



Chase & Co. v. Conegie ex rel. Lee, 492 F.3d 596, 598 (5th Cir.

2007). Principles of state contract law govern the question of

whether the parties formed a valid agreement to arbitrate. Id.

However,    Fifth    Circuit     precedent        has   applied    federal    law   to

determine whether a non-signatory is bound by an arbitration

clause, “because the determination of whether a non-signatory is

bound by an arbitration provision ‘presents no state law question

of contract formation or validity,’” and a court should “look to

the federal substantive law of arbitrability to resolve this

question.” Id. at n. 2 (citing Washington Mut. Finance Group LLC.

v. Bailey, 364 F.3d 260, 267-68 n.6 (5th Cir. 2004) (quoting Int’l

Paper v. Schwabedissen Maschinen & Anlagen GMBH, 206 F.3d 411, 417

n. 4 (4th Cir. 2000).

       Expro argues that Oceaneering and Supreme are required to

arbitrate     as    third-party        beneficiaries      of    the     Chevron-Expro

contract.     The    burden      falls       on   Oceaneering     and    Supreme    to

demonstrate that the claims should not be arbitrated. Gilmer v.

Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991). Oceaneering

and Supreme fail to meet this burden. Oceaneering is correct in

its    assertion    that    it    is     a   rare   exception     for     arbitration

agreements     to   apply   to    non-signatories,        but     it    misrepresents

precedent and makes a circular argument that in order for this

court to compel a non-signatory to arbitrate under a contract,

that Expro must first establish that there is a valid arbitration

                                             6
    Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 7 of 12



agreement between Expro and Oceaneering. (Rec. Doc. 53 at 7-8).

“Federal courts have held that so long as there is some written

agreement to arbitrate, a third party may be bound to submit to

arbitration.” Bridas, 345 F.3d at 355 (emphasis included). The

Fifth Circuit has identified at least six theories that permit

non-signatories to be compelled to arbitration: (1) incorporation

by reference, (2) assumption, (3) agency, (4) veil piercing/alter

ego, (5) estoppel, and (6) third-party beneficiary. Hellenic Inv.

Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 517 (5th Cir. 2006)

(citing Bridas, 345 F.3d at 355-56).

     Expro argues that direct-benefit estoppel is the theory most

applicable to this case. (Rec. Doc. 36-1 at 6). Direct-benefit

estoppel “involve[s] non-signatories who, during the life of the

contract, have embraced the contract despite their non-signatory

status but then, during litigation, attempt to repudiate the

arbitration clause in the contract.” Hellenic, 464 F.3d at 517-18

(quoting E.I. DuPont de Nemours & co. v. Rhone Poulenc Fiber &

Resin Intermediates, S.A.S., 269 F.3d 187, 200 (3d Cir. 2001)).

The Fifth Circuit has identified two specific ways in which a non-

signatory can be bound under the direct-benefit estoppel theory:

(1) the non-signatory can be bound “by knowingly seeking and

obtaining ‘direct benefits’ from that contract, Noble Drilling

Servs., Inc. v. Certex USA, Inc., 620 F.3d 469, 473 (5th Cir.

2010), and (2) “by seeking to enforce the terms of that contract

                                    7
    Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 8 of 12



or asserting claims that must be determined by reference to that

contract.” Id. Notwithstanding section 18 of the Chevron-Expro

contract, the direct-benefits estoppel theory binds Oceaneering

and Supreme to the arbitration clause under the second method.

     The Fourth Circuit found that the doctrine of equitable

estoppel   applied    in   International   Paper    Co.    v.   Schwabedissen

Maschinen & Anlagen GMBH and concluded the plaintiff was estopped

from refusing to arbitrate its dispute with Schwabeddisen because

the contract between Schwabeddisen and a third company, Wood,

provided part of the factual foundation for every claim asserted

by plaintiff. 206 F.3d 411, 418 (4th Cir. 2000).                The plaintiff

alleged Schwabeddisen failed to honor warranties in the Wood-

Schwabeddisen   contract,     and    sought     damages,   revocation,    and

rejection in accordance with that contract. Id. The Fourth Circuit

found the plaintiff’s entire case hinged on its asserted rights

under that contract. Id. As demonstrated by their respective third-

party complaints, Oceaneering and Supreme are seeking to enforce

the indemnification provisions of the Chevron-Expro contract. Like

the plaintiff in International Paper whose entire case relied on

rights   asserted    under   that   contract,    neither   Oceaneering    nor

Supreme could enforce a claim against Expro without asserting

contractual rights under the Chevron-Expro contract. It would be

“manifestly inequitable” to permit Oceaneering and Supreme to

claim they are non-signatories to the Chevron-Expro contract to

                                      8
    Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 9 of 12



sidestep arbitration and at the same time enforce the indemnity

provision of the contract against Expro in federal court. See

International Paper Co., 206 F.3d at 418 (quoting Hughes Masonry

Co. Inc. v. Greater Clark County School Bldg. Corp., 659 F.2d 836

(7th Cir. 1981)). Accordingly, whether Oceaneering and Supreme are

entitled to indemnification from Expro under the Chevron-Expro

contract is a question to be decided in arbitration.

        b. The motion for summary judgment against plaintiff

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate      when     “the    pleadings,        depositions,       answers    to

interrogatories,        and   admissions       on   file,   together     with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A

genuine issue of material fact exists if the evidence would allow

a reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

court   should   view     all    facts   and    evidence    in   the   light     most

favorable to the non-moving party. United Fire & Cas. Co. v. Hixson

Bros. Inc., 453 F.3d 283, 285 (5th Cir. 2006). Mere conclusory

allegations are insufficient to defeat summary judgment. Eason v.

Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

                                         9
   Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 10 of 12



     The   movant     must   point   to    “portions     of    ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together    with     the   affidavits,     if    any,’   which    it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

     To prevail on a maritime negligence claim, plaintiff must

prove that: (1) the defendant owed the plaintiff a duty of care;

(2) the defendant breached that duty; (3) the breach proximately

caused the damages; and (4) the plaintiff suffered actual damages.

Lloyd's    Leasing    Ltd.   v.   Conoco,       868   F.2d    1447,    1449   (5th

                                      10
   Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 11 of 12



Cir.1989)); see also, In re Great Lakes Dredge & Dock Co., 624 F.

3d 201, 211 (5th Cir. 2010); see also, Canal Barge Co., Inc. v.

Torco Oil Co., 220 F. 3d 370, 376 (5th Cir. 2000).

     The determination of duty is a question of law and thus the

function of this Court. See, Canal Barge Co., Inc. v. Torco Oil

Co., 220 F. 3d 370, 376 (5th Cir. 2000); see also, Miss. Dep't of

Transp. v. Signal Int'l LLC, 579 F. 3d 478, 490 (5th Cir. 2009).

“[T]he determination of whether a party owes a duty to another

depends on a variety of factors, ‘most notably the foreseeability

of the harm suffered by the complaining party.’” Consolidated

Aluminum Corp. v. C.F. Bean Corp., 833 F. 2d 65, 67 (5th Cir.

1987). “Duty ... is measured by the scope of the risk that

negligent conduct foreseeably entails.” Id. Further, “the general

rule in maritime law is that ‘[a] principal is not liable for the

torts of an independent contractor unless the principal exercises

operational control over or expressly or impliedly authorizes the

independent contractor's actions.’” Landry v. Huthnance Drilling

Co., 889 F. 2d 1469, 1471 (5th Cir. 1989) (emphasis added).

     In the case at hand, there is no genuine issue of material

fact of whether Oceaneering owed a duty to the plaintiff or whether

that duty was breached. The plaintiff was not performing a task on

behalf of Oceaneering, nor did it involve Oceaneering equipment,

and the incident did not involve Oceaneering personnel. (Rec. Doc.

79-1 at 8). Further, the plaintiff was aware of the risk his work

                                   11
   Case 2:19-cv-12295-ILRL-JVM Document 97 Filed 02/05/21 Page 12 of 12



posed and he disregarded the known safety policies and procedures.

(Rec. Doc. 79-1 at 11). Moreover, Pelsia testified that it was

Chevron, not Oceaneering, that coordinated the work on the M/V

CADE CANDIES, Id. at 7, and that he was “not really blaming”

Oceaneering, and that he did not “know what else they could have

[done].”     The   evidence    of    record       does   not   demonstrate   a

genuine    issue    of    material        fact;     therefore,     defendant

Oceaneering is entitled to a judgment as a matter of law.

     New Orleans, Louisiana this 4th day of February 2021



                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                     12
